Title: [Diary entry: 20 January 1760]
From: Washington, George
To: 

Sunday Jany. 20th. My Waggon after leaving 2 Hogsheads of Tobo. at Alexandria arrivd here with 3 Sides of Sole Leather and 4 of upper Leather 2 Kegs of Butter one of which for Colo. Fairfax and 15 Bushels of Salt which She took in at Alexandria. Visited at Belvoir to day carrying Doctr. Craik with us who spent the Evening there. The wind Continued Southerly the whole day the Ground very soft, & ⟨rain⟩—till 10 Oclo⟨ck A.⟩M. It Raind witht. intermission, but then the Clouds dispers’d and promisd fair Weather till Noon

when it again set in to Raining and continued by Intervals the whole Afternoon being Warm.